Name: Commission Regulation (EEC) No 1183/86 of 21 April 1986 laying down detailed rules for the system for controlling the prices and the quantities of certain products in the oils and fats sector released for consumption in Spain
 Type: Regulation
 Subject Matter: Europe;  prices;  processed agricultural produce
 Date Published: nan

 24. 4 . 86 Official Journal of the European Communities No L 107/ 17 COMMISSION REGULATION (EEC) No 1183/86 of 21 April 1986 laying down detailed rules for the system for controlling the prices and the quantities of certain products in the oils and fats sector released for consumption in Spain on the basis of the situation prior to accession and of the amounts sold for export each year ; whereas, accordingly, each operator should be allocated a quantity on the basis , on the one hand, of the quantities allocated in 1984/85 under the national scheme in force prior to accession, reduced progressively in the following years and, on the other hand, of the breakdown between the operators of the remaining quantity on the basis of the quantities exported in the preceding year by each operator ; Whereas Article 14 of Regulation (EEC) No 475/86 lays down that if the supply balance is in surplus, compensa ­ tory aid is to be granted in respect of sunflower, colza and rape seeds harvested in Spain and used for the production of oil intended for export ; whereas, therefore, a method of calculating the amount of such aid should be speci ­ fied ; Whereas, in accordance with Article 15 of Regulation (EEC) No 475/86, the level of consumer prices may be controlled either by the fixing of price limits or by making up the difference between Spanish prices and those of imported products ; whereas the second of these methods should be applied by introducing a levy that is fixed on the basis of the difference between , on the one hand, the price of soya oil applicable in Spain in 1984/85 and, on the other hand, the cost of oil imported into Spain from third countries ; whereas, however, this levy is not to be imposed for certain oils used in the manufac ­ ture of products that are not intended for human consumption ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation (EEC) No 475/86 of 25 February 1986 laying down general rules for the system for controlling the prices and the quantities of certain products in the oils and fats sector released for consumption in Spain ( ! ), and in particular Article 16 thereof, Whereas Article 4 of Regulation (EEC) No 475/86 provides for a forecast supply balance for the Spanish market to be drawn up ; whereas separate balances should be drawn up for sunflower oil , other fluid oils or other oils intended for human consumption and for oils intended for non-food use ; Whereas each balance should be drawn up on the basis of the oil yield of the seeds or beans ; Whereas the possibility of revising the balances quarterly should be provided for ; whereas, therefore, the maximum annual quantity referred to in Article 4 of Regulation (EEC) No 475/86 which may be imported should be split up on a quarterly basis ; Whereas Article 7 (3) of Regulation (EEC) No 475/86 lays down that Spain must suspend the issuing of import documents when the maximum annual quantity is reached ; whereas Article 9 ( 1 ) of the said Regulation provides for derogations from this suspension where the operator undertakes to export an equivalent quantity of products ; whereas, therefore, a distinction should be made between 'normal' and 'compensated' imports ; Whereas the amount of the security to be lodged by the operator when applying for ' normal' or 'compensated' import or export documents should be laid down ; Whereas, for each product or group of products, the import or export applications may exceed the limit fixed for the quarter in question ; whereas, accordingly, a method to enable each application to be met without discrimination should be laid down ; Whereas, pursuant to Article 10 (2) of Regulation (EEC) No 475/86, the quantity of soya oil that may be released for consumption is to be allocated to Spanish operators HAS ADOPTED THIS REGULATION : TITLE I Supply balance Article 1 1 . A forecast supply balance shall be drawn up in respect of each year under the conditions laid down in Article 4 of Regulation (EEC) No 475/86 for each of the following products or groups of products : (a) sunflower oil intended for human consumption ; (b) oils intended for human consumption, as listed in Annex I :(') OJ No L 53, 1 . 3 . 1986, p. 47. No L 107/ 18 Official Journal of the European Communities 24. 4. 86 (c) other oils and fats intended for human consumption ; (d) oils and fats intended for non-food use . 2 . The forecast supply balance for each product cate ­ gory referred to in paragraph 1 shall be drawn up in respect of the following year before 1 December. However, the first forecast supply balance in respect of the period 1 March to 31 December 1986 shall be drawn up before 1 April 1986 . 3 . The supply balance shall , if necessary, be revised quarterly and for the first time before 1 June 1986 ; account shall be taken at such time of the quantities imported from 1 March to 31 March 1986 . 4. A final balance shall be drawn up within four months of the end of the year . Article 2 1 . For the purposes of the supply balances, account shall be taken of the oil content of the seeds or fruit in question , as fixed at a standard rate in Annex II . Annex II shall also apply in respect of Articles 8 , 9 , 10 , 11 and 15 of Regulation (EEC) No 475/86 . 2 . The following shall thus be fixed for each year :  for each oil or group of oils or group of oils referred to in Article 1 , the quantities to be released for consumption, as determined in accordance with Article 3 of Regulation (EEC) No 475/86,  the quantity of soya oil that may be released for consumption on the Spanish market,  the maximum annual quantities which may be imported,  the maximum quantity referred to in Article 14 of Regulation (EEC) No 475/86 . Article 4 1 . Applications for import documents shall be sent to the body designated by the Spanish authorities . They shall set out the tariff heading and the quantity of the product to be imported and the oil or group of oils referred to in Article 1 ( 1 ) to which they relate . If, at such time, that group has not been specified, the competent body shall treat it on an interim basis as being intended for human consumption . In the case of the products referred to in Article 3 (3), the reference to the oil or group of oils shall be replaced by an indication of the intended use . Applica ­ tions shall be accompanied by an undertaking to import all of the products during the terms of validity of the document in each of the following cases :  'normal ' imports,  'compensated' imports, in respect of which the import that is the subject of the application will be followed by a composatory export that will not benefit from the aid referred to in Article 12. 2 . Applications shall be accompanied by a security, the amount of which per tonne of oil or oil equivalent to be imported shall be fixed at :  40 ECU in respect of normal imports,  650 ECU in respect of compensated imports . In the case of the products referred to in Article 3 (3), the security shall be 200 ECU/tonne of seeds . However, in the case of compensated imports, Spain may exempt those operators who otherwise provide adequate guarantees of solvency and have been approved for this purpose from providing the security referred to in the second indent of the first paragraph . Approval must be granted without discrimination between Community operators . 3 . Where the following percentages of the stated amounts are imported within the prescribed time limit :  95 % or more : the undertaking shall be considered to have been fulfilled,  45 % or less : the undertaking shall be considered not to have been fulfilled and the security shall be forfeited,  between 45 and 95 % : the undertaking shall be considered to have been fulfilled in part and the secu ­ rity shall be released in proportion to the quantity imported plus 5 percentage points . However, Spain shall extend the time limit or abolish this requirement in cases of force majeure. Where an approved operator fails completely or partially to fulfil his undertakings, he shall be required , without prejudice to any administrative penalties , to pay an amount equal to the security which would have been forfeited pursuant to the preceding subparagraphs . 4 . Spain shall lay down the other rules governing the compensated imports referred to in paragraph 1 . Article 5 1 . In the case of normal imports, the competent body shall issue the documents as from the first day of the second month of each quarter, on the basis of applica ­ tions received by the 25th day of the preceding month . TITLE II Imports Article 3 1 . For each oil or group of oils referred to in Article 1 ( 1 ) the maximum annual quantity which may be imported, as referred to in Article 4 of Regulation (EEC) No 475/86, shall be revised at the same time as the supply balance . This amount shall be fixed at zero for those products or groups of products in respect of which the supply balance is in surplus . 2 . The amount referred to in paragraph 1 shall be split up on a quarterly basis , except as regards the period from 1 March to 30 June 1986 . 3 . However, no limit shall apply to imports of products falling within subheading 12.01 B of the Common Customs Tariff intended for human consumption in the unaltered state . Spain shall take appropriate measures to ensure that the products in question are actually used for that purpose . 24 . 4. 86 Official Journal of the European Communities No L 107/ 19 provide adequate guarantees of solvency and who have been approved for this purpose from providing a security. Approval must be granted without discrimination between Community operators . The soya oil must be exported within six months of the time the beans were imported . The security shall be released or, in the case of approved operators, the undertaking shall be deemed to have been fulfilled, under the conditions laid down in Article 4 (3). Article 8 1 . The maximum quantity of soya oil that each operator shall be authorized to release for consumption in Spain per year shall be the sum of two components, as follows :  the first component shall be the average quantity allo ­ cated from 1981 to 1984 under the national scheme in force prior to accession, reduced by one-fifth in 1986, by two-fifths in 1987, by three-fifths in 1988 and by four-fifths in 1989 ; it shall be equal to zero in 1990 ,  the second component shall be the amount allocated to each operator from the quantity that was not allo ­ cated under the first indent, which shall be in propor ­ tion to the quantities exported in the preceding year by each operator. However, for the period 1 March to 31 December 1986, the quantity to be allocated shall be equal to ten-twelfths of the result of applying the preceding two indents . 2 . The amounts referred to in paragraph 1 shall be allocated by means of a document of release for consump ­ tion , the period of validity of which shall be three months, which shall be issued on application by the party concerned, subject to the maximum quantities set out in paragraph 1 . 3 . Any amounts in respect of which a document has been issued and which were not effectively released for consumption within the time limits shall not be carried forward . 2 . Where the total of the applications submitted exceeds the limit fixed for the quarter in question , each application shall be met up to a common ceiling that shall be determined in such a way as to allocate only 50 % of the total quantity, the remaining 50 % being distributed in proportion to any outstanding quantities applied for. However, in the case of applications submitted in April 1986, the limit to be taken into consideration shall be that fixed for the period from 1 March to 30 June 1986 . 3 . Where the total of the applications is below the limit fixed, applications shall be met in full . Likewise, applications submitted after the time limit referred to in paragraph 1 shall be met in chronological order of receipt until the limit is reached. Where the limit is not reached in the course of the quarter, the non-allo ­ cated quantity shall be carried forward to the following quarter. 4. The period of validity of the documents shall be three months . However, in order to avoid speculation , this period may be reduced in exceptional circumstances and in specific cases to a period of not less than one month . Spain shall so inform the Commission forthwith . 5 . Where the document is issued in respect of a quan ­ tity lower thant that applied for, the security shall be adjusted accordingly. Article 6 1 . In the case of compensated imports, the competent body shall issue the documents as and when applications are received, provided that :  the product referred to in the export undertaking and the product that is the subject of the import applica ­ tion belong to the same group in respect of which the limit referred to in Article 4 of Regulation (EEC) No 475/86 has been fixed and, in the case of sunflower, that Article 9 (3) thereof has been complied with ,  the quantities of the products to be imported and exported, assessed on the basis of the oil content referred to in Annex II, are equivalent . 2 . The period of validity of the document shall be six months . TITLE IV Exports Article 9 1 . Applications for export documents shall be sent to the competent body. They shall be accompanied by an undertaking to export the quantity specified in the appli ­ cation during the period of validity of the document. 2 . Applications shall be accompanied by a security of 1 ECU per tonne of oil or oil equivalent to be exported . The security shall be released under the conditions laid down in Article 4 (3) ; the provisions of Article 5 (4) shall apply mutatis mutandis. TITLE III Measures relating to soya Article 7 The security referred to in Article 10 ( 1 ) of Regulation (EEC) No 457/86 shall be 450 ECU/tonne of soya oil . However, Spain may exempt operators who otherwise No L 107/20 Official Journal of the European Communities 24. 4 . 86 Article 10 In the event of a decision to apply Article 13 (4) of Regu ­ lation (EEC) No 475/86 ; the conditions on which export documents, and in particular those relating to compen ­ sated exports , are to be issued shall be laid down at the same time. Article 11 The provisions of Commission Regulation (EEC) No 2220/85 (') shall apply to the securities referred to in Articles 4, 7 and 9 , without prejudice to the specific provisions laid down therein . The primary requirement within the meaning of Article 20 of that Regulation shall consist in the completion within the time limits of the import and export operation or operations provided for. TITLE V Related Measures Article 12 The maximum amount of aid that Spain shall be autho ­ rized to grant in accordance with Article 1 1 (2) of Regula ­ tion (EEC) No 475/86 shall be 22,8 ECU/tonne of soya oil . Over a given year, the aid may not be granted in respect of a quantity greater than the average of the quan ­ tities exported between 1981 and 1985. Spain shall inform the Commission of the amount of any aid that has been granted. Article 13 1 . Where Article 14 of Regulation (EEC) No 475/86 is applied, the compensatory aid referred to in that Article shall be fixed by the Commission . It shall be equal to the aid referred to in Article 33 (2) (c) of Commission Regula ­ tion (EEC) No 2681 /83 (2) for seeds produced in Spain and processed in another Member State less the customs duty charged in Spain on the import from third countries of the quantity of cake corresponding to the use of the seeds in question . The quantity eligible for compensatory aid shall be revised at the same time as the balance referred to in Article 1 . 2 . The aid shall be granted upon application by the interested party in accordance with the provisions laid down in Regulation (EEC) No 2681 /83 except that, in addition to the conditions for payment of the aid referred to in Article 25 (2) thereof, a document certifying that a quantity of oil equivalent to the seeds in question pursuant to Annex II to this Regulation has been exported shall be required . 3 . Applications shall be dealt with as and when they are received, in chronological order, subject to the limit of the quantities referred to in Article 2 (2), and when the limit is reached the applications received that day shall be satisfied on a pro rata basis . Article 14 1 . For the period 1 March to 31 December 1986, the levy referred to in Article 15 of Regulation (EEC) No 475/86 shall be applied :  to imports of the products referred to in Article 2 of that Regulation,  to soya oil produced from imported beans and released for consumption, the levy being based on the oil content of the beans as fixed in Annex II . Products imported as part of a compensation arrangement shall not be subject to payment of the levy unless the products exported under this arrangement are rapeseed or soya beans produced in Spain . 2 . The levy expressed in ECU/tonne of oil equivalent shall be fixed by the Commission on the basis of the difference between :  on the one hand, the price of soya oil in Spain during the 1984/85 marketing year,  on the other hand, the price of that oil on the world market, plus the duty charged in Spain on imports from third countries . 3 . The levy shall be fixed by the first day of each month ; however, where there is a significant change in the market situation , the Commission may amend the amount during the course of the month . 4. The levy shall not be charged on imports of the products referred to in Annex III . Article 15 Spain shall notify the Commission of the following : 1 . In respect of the preceding month , within 15 days : for each product and group of products referred to in Article 1 ( 1 ) and for each category of document, the quantities of oil equivalent : (a) in respect of which documents have been applied for, and the number of applications ; (b) in respect of which documents have been issued, and the number of applications ; 2 . Each month , in respect of the preceding month : for each product or group of products referred to in Article 1 ( 1 ) the quantities of oil equivalent : (a) effectively imported ; (b) effectively exported ; 3 . As from 1 July 1986, in respect of the previous quarter, within 30 days : for each product and category of document the quanti ­ ties of oil equivalent in respect of which the security was forfeited : (') OJ No L 205, 3 . 8 . 1985, p . 5 . (2) OJ No L 266, 28 . 9 . 1983, p . 1 . 4. Each month , in respect of the preceding month, the quantities of soya oil released for consumption ; 24. 4. 86 Official Journal of the European Communities No L 107/21 5. Where appropriate, each month in respect of the preceding month, the quantities of soya oil for which the aid referred to in Article 12 has been paid ; 6 . For the compensatory aid referred to in Article 13, the information specified in Commission Regulation (EEC) No 205/73 0); 7. Without delay, the body referred to in Article 4 ( 1 ) ; 8 . The conditions for the approval of operators referred to in Articles 4 and 7, and any cases in which approval has been refused ; 9 . Without delay the measures taken pursuant to Article 4 (4). Article 16 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 April 1986 . However, Articles 1 and 2 shall apply with effect from 1 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 April 1986. For the Commission Frans ANDRIESSEN Vice-President ANNEX I Oils referred to in Article 1 ( 1 ) b Cotton oil Soya oil Ground-nut oil Safflower oil Rape or mustard oil Sesamum oil Grape pip oil Maize (germ) oil (') OJ No L 23, 29 . 1 . 1973, p. 15. No L 107/22 Official Journal of the European Communities 24. 4 . 86 ANNEX II A Oil seeds and oleaginous fruit and non-defatted flours or meals thereof Oil yield (%) Sunflower Rape Soya Ground-nut, shelled Safflower Cotton Copra Palm Linseed Castor seed Grape pip 40 39 17,5 45 35 15 64 46 37 45 14 Should the need arise , the oil yields of other oil seeds or oleaginous fruit must be representative of those obtained in Community oil mills . shall be fixed by Spain . These yields B Products Oil content (%) ex 15.13 Margarine 82 ANNEX III Products exempt from the levy referred to in Article 14 NIMEXE code CCT reference Statistical subdivision Description 12.01-48 12.01-52 12.01-56 12.01-62 12.01-64 12.01-68 15.07-14 12.01 B B C D I I V VI VIII X XI XIII Oil seeds and oleaginous fruit, whole or broken : Other : Ground-nuts intended for consumption in the natural state Castor seed Linseed (flaxseed) Mustard seed Hemp seed Sunflower seed intended for consumtion in the natural state Sesamum seed intended for consumption in the natural state China-wood and oiticica oils ; myrtle wax and Japan wax : Castor oil Other oils : For technical or industrial uses other than the manufacture of foodstuffs for human consumption